On December 29, 1995, appellee, James L. Ferguson, pled guilty to four counts of sexual battery, in violation of R.C.2907.03(A)(5). He was subsequently sentenced by the Ashtabula County Court of Common Pleas to serve a definite term of incarceration of two years on each count, to be served consecutively. Having pleaded guilty to a sexually oriented offense, appellee became subject to a sexual predator hearing under Ohio's version of Megan's Law, newly amended R.C. Chapter 2950.
In a letter dated April 1, 1997, the Ohio Department of Rehabilitation and Correction recommended that appellee be adjudicated a sexual predator. Following the scheduling by the trial court of a hearing to determine if appellee was, in fact, a sexual predator, appellee filed a motion to dismiss. Specifically, appellee argued that Ohio's version of Megan's Law was unconstitutional as applied to him. By judgment entry filed February 5, 1998, the trial court granted appellee's motion. Appellant appealed, and, pursuant to this court's decision in State v. Williams (Jan. 29, 1999), Lake App. No. 97-L-191, unreported, the judgment of the trial court is affirmed.
                                     ------------------------ JUDGE WILLIAM M. O'NEILL
FORD, P.J., NADER, J., concur.
HON. DONALD R. FORD, P.J., HON. ROBERT A. NADER, J., HON. WILLIAM M. O'NEILL, J., JUDGES.